Citation Nr: 1207755	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-26 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus as secondary to a service connected disability.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to a service connected disability and diabetes mellitus.  

3.  Entitlement to a rating in excess of 10 percent for residuals, sacroiliac injury.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1947 to September 1951. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied a rating in excess of 10 percent for residuals, sacroiliac injury, and service connection for diabetes mellitus, type 2, and peripheral neuropathy, legs.  The RO in Reno, Nevada, currently retains jurisdiction of the Veteran's claim file.  

The Veteran's claims have been re-characterized to comport to the evidence of record and the June 2007 statement of the case (SOC) and August 2007 Form 9 substantive appeal.  See 38 U.S.C.A. § 20.200.  

Unfortunately, the Veteran died during the pendency of his claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011). 


FINDING OF FACT

VA was notified on February 18, 2012, that the Veteran died on February [redacted], 2012.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the claim of service connection for diabetes mellitus due to the death of the Veteran have been met.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2011); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

2.  The criteria for dismissal of the claim of service connection for peripheral neuropathy of the bilateral lower extremities due to the death of the Veteran have been met.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2011); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

3.  The criteria for dismissal of the claim of a rating in excess of 10 percent for residuals, sacroiliac injury, due to the death of the Veteran have been met.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2011); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board was notified on February 18, 2012, that the Veteran died on February [redacted], 2012.  

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  This appeal on the merits has become moot by virtue of his death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A , substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." The Secretary will be issuing regulations governing the rules and procedures for substitution upon death. Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The claim of entitlement to service connection for diabetes mellitus as secondary to  a service connected disability is dismissed.  

The claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to a service connected disability and diabetes mellitus is dismissed.  

The claim of entitlement to a rating in excess of 10 percent for residuals, sacroiliac injury is dismissed.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


